Citation Nr: 1018347	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected acromegaly, with pituitary 
tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, granted service connection for acromegaly, 
with pituitary tumor, and assigned a noncompensable rating 
effective from August 1, 2004.  

The Veteran appealed the RO's determination as to the 
disability rating assigned to his service-connected 
disability and, in February 2007, the RO increased the 
Veteran's disability rating to 30 percent, effective August 
1, 2004.  The Veteran was advised of the grant of the 
increased rating by a rating decision and Supplemental 
Statement of the Case (SSOC) in March 2007.  However, he did 
not withdraw his appeal and, thus, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to an increased disability rating 
for the Veteran's service-connected musculoskeletal 
disabilities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
those issues and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

The Veteran is seeking a disability rating in excess of 30 
percent for service-connected acromegaly, with pituitary 
tumor.  Service connection for acromegaly, with pituitary 
tumor, was established in May 2005, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7908, effective 
August 2004.  In February 2007, the RO increased the 
Veteran's disability rating to 30 percent under DC 7908, 
effective August 2004.  

Under DC 7908, acromegaly warrants a 30 percent disability 
rating if manifest by enlargement of acral parts or 
overgrowth of long bones, and enlarged sella turcica.  A 60 
percent rating is warranted if manifest by arthropathy, 
glucose intolerance, and hypertension.  A 100 percent rating 
is warranted if manifest by evidence of increased 
intracranial pressure (such as visual field defect), 
arthropathy, glucose intolerance, and either hypertension or 
cardiomegaly.  

In evaluating the Veteran's claim, the Board notes that it is 
not clear if the Veteran has glucose intolerance sufficient 
to warrant an increased disability rating under DC 7908.  In 
this regard, review of the evidence reveals that the 
Veteran's glucose levels have ranged from 103 to 127 mg/dL 
throughout the pendency of this case and appeal.  See VA 
outpatient treatment records dated from 2005 to 2007.  The 
medical evidence of record does not indicate, however, 
whether the Veteran's glucose levels represent glucose 
intolerance.  In this regard, the evidence also shows the 
Veteran has high levels of insulin-like growth factor (IGF-1) 
ranging from 305 to 947, and it is not clear if the high 
levels of IGF-1 are of any clinical significance with respect 
to the Veteran's service-connected acromegaly, with pituitary 
tumor.  See Id.  The Veteran has asserted that his high 
levels of IGF-1 pose similar, or even greater, danger to his 
health than glucose intolerance because it leads to other 
debilitating diseases.  See March 2007 VA Form 9.  Therefore, 
on remand, the RO will be requested to obtain a medical 
opinion that addresses the significance of the Veteran's 
glucose and IGF-1 levels as the Board is unable to reach 
these conclusions based on the record evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions).  

In addition to the foregoing, review of the evidence reveals 
the Veteran underwent VA examination in conjunction with this 
claim in October 2004 and December 2006.  The Veteran has 
recently asserted that his service-related medical conditions 
have gradually worsened such that he was unable to return to 
work after extended medical leave in October 2006 and he has 
been unable to acquire any gainful employment since that 
time.  See statement from the Veteran dated February 2010.  
Because it has been three years since the last VA examination 
and there is evidence that the Veteran's service-connected 
acromegaly, with pituitary tumor, has increased in severity, 
the Board finds the Veteran is entitled to a new VA 
examination to evaluate the severity of his service-connected 
acromegaly, with pituitary tumor, disability.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Given the Veteran's statements regarding his inability to 
return to work or secure gainful employment due to his 
service-connected disabilities, the Board has considered 
whether referral for an extra-schedular rating is warranted 
for service-connected acromegaly, with pituitary tumor.  See 
38 C.F.R. § 3.321(b)(1).  In this context, the Board notes 
that the evidence shows the Veteran's acromegaly is manifest 
by facial hypertrophy, enlargement of the hands and feet, and 
arthritis in the cervical, thoracic, and lumbar spine, as 
well as the Veteran's knees, and hypertension.  See VA 
examination reports dated October 2004; December 2006 VA/QTC 
examination report.  The orthopedic and cardiovascular 
impairment caused by the Veteran's acromegaly are service-
connected and are separately rated under different diagnostic 
codes.  See May 2005 Rating Decision.  The Veteran has not 
appealed the disability ratings assigned to the orthopedic 
and cardiovascular impairments associated with his acromegaly 
and, therefore, will not be discussed herein.  The Board 
notes, however, that these issues have been referred to the 
AOJ for adjudication, given the Veteran's recent statement 
that his service-connected disabilities have worsened.  
Because the issues referred to the AOJ are related to the 
matters being remanded herein, the AOJ should adjudicate the 
Veteran's claims for increased ratings for his service-
connected disabilities in conjunction with the matters 
remanded herein as they appear to be inextricably intertwined 
with at least the total rating aspect of the claim for an 
increase here on appeal.

The Veteran is hereby advised that if, following adjudication 
of his increased ratings claims by the AOJ, he disagrees with 
the disability ratings assigned to his service-connected 
disabilities other than the acromegaly with pituitary tumor, 
he must submit a timely notice of disagreement and 
substantive appeal with regard to each issue he wishes to 
appeal to the Board.

Review of the evidence reveals that the Veteran's service-
connected acromegaly, with pituitary tumor, is also manifest 
by headaches, which the Veteran describes as constant 
pressure deep inside the middle of his head.  The Veteran has 
denied experiencing nausea, photophobia, or hyperacousis 
related to his headaches and he has reported that his 
headaches are not position related.  See October 2004 
Neurological Disorders VA examination report.  In comparing 
the Veteran's symptoms with the established criteria under DC 
7908, the Board notes that the rating criteria do not 
contemplate the Veteran's constant headaches.  Therefore, the 
Board finds that the rating criteria under DC 7908 are 
inadequate to evaluate the Veteran's service-connected 
acromegaly, with pituitary tumor, with respect to the 
headaches.

Next, given the Veteran's statements that his service-
connected disabilities render him unable to return to work 
following extended medical leave in October 2006, the Board 
finds there is sufficient evidence to establish that the 
Veteran's service-connected acromegaly, with pituitary tumor, 
results in marked interference with employment.  Therefore, 
because the rating criteria under DC 7908 are inadequate to 
evaluate the Veteran's disability, which has resulted in 
marked interference with employment, the Board finds this 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether an extra-schedular rating is warranted in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  

The Veteran's statements regarding his inability to secure 
gainful employment due to his service-connected disabilities 
also raise the issue of entitlement to a total disability 
rating due to individual unemployability due to service-
connected disability (TDIU) under 38 C.F.R. §§ 3.340, 3.341, 
and 4.16.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  The Board may not reject a claim for a TDIU without 
producing evidence that the Veteran can perform work that 
would produce sufficient income to be other than marginal.  
Indeed, VA's duty to assist requires that VA obtain an 
examination that includes an opinion on the effect of the 
Veteran's service-connected disabilities on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  In this 
regard, the Board notes that the evidentiary record does not 
contain any opinion that addresses whether the Veteran's 
service-connected acromegaly, with pituitary tumor, renders 
him unable to secure or follow a substantially gainful 
occupation.  Therefore, on remand, the RO will be requested 
to obtain a medical opinion that addresses the effect the 
Veteran's service-connected disability has on his ability to 
obtain and maintain employment.  

In addition to the foregoing, 38 U.S.C.A. § 7105 (d)(1) 
provides that, following receipt of a notice of disagreement, 
VA must issue a statement of the case that includes a summary 
of the evidence pertinent to the issues with which the 
Veteran expressed disagreement, a citation of pertinent laws 
and regulations, and a discussion of how those laws and 
regulations affects VA's decision.  The Board notes that the 
Veteran has not been provided with this information as it 
pertains to the portions of his claim involving extra-
schedular consideration and/or entitlement to TDIU.  
Therefore, on remand, the RO should provide the Veteran and 
his representative with notice that contains the necessary 
information.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice of the 
evidence necessary to substantiate 
claims of entitlement to an increased 
rating on an extra-schedular basis and 
of entitlement to TDIU.

2.	Schedule the Veteran for a social and 
industrial survey, which includes 
information concerning the Veteran's 
previous employment and the reasons for 
leaving his prior jobs.  Contact with 
the employers should be made as 
indicated, and the assistance of the 
Veteran in obtaining this information 
should be required as needed.  

3.	Schedule the Veteran for a VA 
examination to determine the current 
level of severity of his service-
connected acromegaly, with pituitary 
tumor, disability.  Any and all studies 
deemed necessary should be completed.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.  

a.	The examiner should report the 
current symptoms and 
manifestations associated with the 
Veteran's service-connected 
residual acromegaly, with 
pituitary tumor, disability.

b.	The examiner should specifically 
address the clinical significance 
of the Veteran's glucose and IGF-1 
levels, as reported in the 
evidence of record and as shown at 
the scheduled examination, to 
include providing an opinion as to 
whether the increased glucose 
and/or IGF-1 levels represent 
glucose intolerance.  The examiner 
should provide a rationale in 
support of his or her conclusion 
in this regard.  

c.	The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's service-connected 
disability, including any and all 
diagnoses of headaches and/or 
other disabilities that are caused 
by the underlying disability of 
acromegaly.  

d.	Thereafter, based on the 
examination findings and other 
evidence of record, the examiner 
is asked to state whether the 
Veteran's service-connected 
acromegaly, with pituitary tumor, 
disability renders him unable to 
secure or follow a substantially 
gainful occupation, without regard 
to his non-service-connected 
disabilities or age.  

e.	A rationale must be provided for 
each opinion offered.  

4.	If TDIU cannot be granted based upon 
any new evidence associated with the 
claims file, submit the claim for an 
extra-schedular evaluation, under 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b), to include a full statement 
as to the Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment 
and all other factors having a bearing 
on the issue.  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or Director, Compensation and 
Pension Service.  

5.	If the increased rating claim for 
service-connected acromegaly, with 
pituitary tumor, continues to be 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that addresses entitlement to an extra-
schedular rating and TDIU, and they 
should be afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



